Citation Nr: 1328317	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-41 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle 
him to payment from the Filipino Veterans Equity 
Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 
C.F.R. § 3.203 (2012); Pub. L. No. 111-5, § 1002, 123 Stat. 
115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) 
(2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the appellant alleges 
recognized guerrilla service or service in the Philippine 
Army during World War II, VA is obligated by the VCAA to 
inform the appellant of the information or evidence 
necessary to prove the element of Veteran status.  Palor v. 
Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran 
status is frequently a dispositive issue in claims filed by 
Philippine claimants, some tailoring of VCAA notice 
concerning proof of veteran status is necessary in most, if 
not all, cases.").

In this case, although the appellant was not provided with 
the required notification prior to the initial adjudication 
of his claim, the Board finds that no prejudice has 
resulted.  In the February 2010 notification letter, the RO 
explained that verification of military service was the 
responsibility of the National Personnel Records Center 
(NPRC) and its findings were binding on VA.  Because NPRC 
had certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces during World War II, he was not legally entitled to 
payment from the Filipino Veterans Equity Compensation Fund.  

Additionally, in a March 2012 letter, the RO advised the 
appellant of the information and evidence needed to 
substantiate and complete a claim for one-time payment from 
the Filipino Veterans Equity Compensation Fund, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The March 2012 
letter also included the additional notification 
requirements imposed by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

After issuing this letter and affording the appellant the 
opportunity to submit additional evidence and argument, the 
RO reconsidered his claim in February 2013 and June 2013 
Supplemental Statements of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of 
the claim, such as an Statement of the Case, is sufficient 
to cure a timing defect).

In any event, the Board finds that to any extent that the 
notification provided to the appellant did not include 
sufficient information regarding Veteran status, such error 
is not prejudicial.  As set forth in more detail below, the 
service department has thrice certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces during World War II.  VA is bound by 
this certification.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal 
Circuit's decision in Soria recognizes that service 
department certifications that Philippine service either 
qualifies or does not qualify the claimant for veteran 
status are conclusive and binding on VA."); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In light of the multiple binding certifications, any VCAA 
notification error is non-prejudicial as the appellant is 
not entitled to the benefit sought as a matter of law.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor, 
21 Vet. App. at 332-33 ("Therefore, in assessing whether the 
appellant was prejudiced by VA's failure to notify him of 
the various methods available for proving Philippine veteran 
status, the Court can conclude only that because the 
appellant is currently ineligible for VA benefits as a 
matter of law based on the [the service department's] 
refusal to certify the appellant's service, he was not 
prejudiced by the section 5103(a) notice error.").

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
the development of a claim.  This includes assisting the 
claimant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2012).

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  As set forth in more detail below, the 
service department has certified on three separate occasions 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.  The initial negative certification provided 
in connection with the appellant's claim for a one-time 
payment from the Filipino Veterans Equity Compensation Fund 
was in January 2010.

After the appellant submitted additional information, the RO 
again contacted the service department and requested 
reverification of service for the appellant.  See Capellan 
v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding 
that the duty to assist requires that new evidence submitted 
by a claimant in support of a request for verification of 
service from the service department must be submitted to the 
service department for review).  In requesting this 
recertification, the RO provided NPRC with additional 
evidence, including copies of the documentation submitted by 
the appellant.  As set forth in more detail below, in 
January 2013 and June 2013, the service department responded 
that no change was warranted in the prior negative 
certifications.  Since that third negative certification, 
the appellant has produced no additional information which 
would warrant a fourth request to NPRC.  Additionally, given 
the nature of the issue on appeal, the Board finds that 
there is no need for a VA medical opinion.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.  No reasonable possibility exists that any 
additional assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2011).  The Board further notes that the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As set forth in more 
detail below, the appellant's appeal must be denied as a 
matter of law.  


Background

In April 2009, VA received the appellant's application for 
one-time payment from the Filipino Veterans Equity 
Compensation Fund.  He reported that he had served as a 
recognized guerilla with K Company, 4th Battalion, BMP, ECLGA 
[East Central Luzon Guerilla Area].  He did not provide the 
dates of service.  

Upon receipt of the appellant's application, the RO 
contacted the service department and requested verification 
of the appellant's reported military service.  In its 
request, the RO included the information provided by the 
appellant.  The RO also noted that the appellant's name was 
not listed on the Reconstructed Recognized Guerrilla Roster 
maintained by their office.  In January 2010, the National 
Personnel Records Center (NPRC) responded that the appellant 
had had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.

In February 2010, the RO denied the appellant's claim on the 
basis that the service department had certified that he did 
not have the requisite military service to establish 
eligibility therefor.

In April 2010, the appellant initiated an appeal of the RO's 
determination, again claiming that he was eligible for 
payment based on his guerrilla service during World War II.  
In support of his appeal, the appellant submitted additional 
documentation, including a copy of a July 2000 document 
entitled "Confirmation of Military Service" issued by the 
Military Service Board of the Philippine Department of 
National Defense.  The document indicated that the appellant 
had served during World War II.  He also submitted an 
identification card issued by the Philippine Veterans 
Affairs Office in October 2009 noting that the appellant was 
a World War II Veteran, and Affidavits from two individuals 
who attested that they had served with the appellant during 
World War II.  

Based on the additional evidence received, the RO again 
contacted the service department and requested 
reverification of the appellant's reported military service.  
In its request, the RO included copies of the additional 
documentation provided by the appellant, including the 
certification from the Philippine Department of National 
Defense, the identification card from the Philippine 
Veterans Affairs Office, and the affidavits from the 
individuals who claimed to have served with the appellant 
during World War II.  In January and February 2013, the NPRC 
again responded that the appellant had had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  No change was warranted in the prior 
negative certification.  

In April 2013, the appellant submitted a "Self Affidavit" 
attesting to his military service during World War II.  Upon 
receipt of this document, the RO again contacted the service 
department and requested reverification of the appellant's 
reported military service.  In its request, the RO included 
a copy of the "Self Affidavit."  In June 2013, the NPRC 
again responded that the appellant had had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  No change was warranted in the prior 
negative certification.  


Applicable Law

The Philippine islands became a United States possession in 
1898 when they were ceded from Spain following the Spanish-
American War.  During World War II, various military units, 
including the regular Philippine Scouts, the new Philippine 
Scouts, the Guerrilla Services, and more than 100,000 
members of the Philippine Commonwealth Army, were called 
into the service of the United States Armed Forces of the 
Far East by President Franklin D. Roosevelt.  See Military 
Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  
Current law, however, provides that the service of certain 
Filipino veterans does not entitle them to receive full 
benefits administered by the Secretary U.S. Department of 
Veterans Affairs.  38 U.S.C.A. §  107 (West 2002).  

On February 17, 2009, the President signed the American 
Recovery and Reinvestment Act, intended for "job 
preservation and creation, infrastructure and investment, 
energy efficiency and science, assistance to the unemployed, 
and State and local fiscal stabilization."  See Pub. L. No. 
111-5, 123 Stat. 115 (2009).  The legislation included a 
provision for the creation of the Filipino Veterans Equity 
Compensation Fund, providing one time payments to "eligible 
persons" in the amount of $9,000 for non-United States 
citizens, or $15,000 for United States citizens.  Pub. L. 
No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States; or who 
served in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 
538).  Additionally, the person must have been discharged or 
released from such service under conditions other than 
dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 
200-202 (2009).  

The Act further directs the Secretary to "administer the 
provisions of this section in a manner consistent with 
applicable provisions of title 38, United States Code, and 
other provisions of law, and shall apply the definitions in 
section 101 of such title in the administration of such 
provisions, except to the extent otherwise provided in this 
section."  Id.  

The Secretary is authorized by statute to prescribe 
"regulations with respect to the nature and extent of proof 
and evidence and the method of taking and furnishing them in 
order to establish the right to benefits" under the laws 
administered by VA."  38 U.S.C. § 501(a)(1) (West 2002).  
Pursuant to that authority, the Secretary has prescribed 
regulatory provisions governing the evidentiary requirements 
for establishing the requisite service for VA benefits 
purposes.  

That regulation provides that for the purpose of 
establishing entitlement to benefits, VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2012).

With respect to documents submitted to establish a 
creditable period of wartime service for pension 
entitlement, a document may be accepted without verification 
if the document shows, in addition to meeting the above 
requirements, (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or 
(3) 90 days creditable service based on records from the 
service department such as hospitalization for ninety days 
for a line of duty disability.  38 C.F.R. § 3.203(b).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2012).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. 
Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has reached the 
same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 
749 (Fed. Cir. 1997) (noting that "[b]ecause the United 
States Department of the Army refused to certify [the 
claimant's] alleged service in the Philippine Army, the VA 
properly refused to consider his claim for veterans' 
benefits based on that service.").  


Analysis

As set forth above, the NPRC has certified on multiple 
occasions that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  VA is bound by that certification.  

The Board has carefully considered the documentation 
submitted by the appellant, but notes that it fails to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service.  The documents submitted by the appellant 
were not issued by the service department, nor do they 
contain the necessary information to establish entitlement 
to the benefit sought.  As such, those documents may not be 
accepted as verification of service for the purpose of 
determining eligibility for benefits administered by the 
Secretary of VA, including the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  In any event, 
the Board notes that the NPRC has considered the information 
contained in that documentation and nonetheless consistently 
certified on multiple occasions that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  Again, the Board is 
bound by these negative certifications.  See e.g. Capellan, 
539 F.3d at 1376 (noting that "if the United States service 
department refuses to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA").  

In summary, as the service department has certified that the 
appellant did not have the requisite service to qualify him 
for payment from the Filipino Veterans Equity Compensation 
Fund, the appeal must be denied.  Where, as here, the law is 
dispositive, the claim must be denied due to an absence of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.  




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


